DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/17/2020 which has been entered. No Claims have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-8 are still pending in this application, with Claim 1 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinrikus et al (2008/0056208 A1) in view of Del Pino et al (2006/0079236 A1).
As per Claim 1, Hinrikus teaches a single telephone associated with plural phone numbers (Figures 3 and 5 – References 302, 304 and 502; Page 3, Paragraph [0049] and [0052]), wherein a user preference is associated with the plural phone numbers (Page 4, Paragraph [0063]), wherein the telephone is operable to be connected to plural telephone systems to receive telecommunication services therefrom, wherein each of the plural phone numbers is operable to be associated with a different one of the plural telephone systems (Page 3, Paragraph [0049] and [0052]; Page 4, Paragraph [0063]).

Hinrikus does not teach a single telephone associated with a universal phone number, wherein a user preference is associated with the universal phone number; and wherein a phone call placed to the universal phone number results in the phone call being completed to the telephone using one of the plural telephone systems based on the user preference associated with the universal phone number.
However, Del Pino teaches a single telephone associated with a universal phone number, wherein a user preference is associated with the universal phone number; and wherein a phone call placed to the universal phone number results in the phone call being completed to the telephone using one of the plural telephone systems based on the user preference associated with the universal phone number (Page 3, Paragraph [0032] – Page 4, Paragraph [0033]).
(Note: In paragraph [0032], Del Pino describes a dual mode device [user equipment – UE] that provides wireless access in a fixed network [i.e. PSTN/VoIP] and a mobile network [cellular]. Del Pino indicates that a single personal number [PN] is associated with a UE and an incoming phone call made by dialing the PN can ring the UE in both the mobile and fixed networks. Given the user preference described by Hinrikus [i.e. route calls using Skype - VoIP], a caller dialing the PN would be routed as a VoIP call using the Skype service to the dual mode telephone)

As per Claim 3, the combination of Hinrikus and Del Pino teaches wherein the plural telephone systems are selected from a cellular phone system, a W-CDMA phone system, a VoIP phone system, an Instant Message based phone system, a public phone system, a corporate phone system and a residential phone system as described in Claim 1. 
It would have been obvious to one of ordinary skill at the time of the invention to modify the system taught by Hinrikus with the system as taught by Del Pino to enable a user with a dual-mode handset the ability to connect to either a cellular network or a wireless local access network in order to maximize the benefit to the user [lowest cost of communication relative to quality of connection].
As per Claim 4, the combination of Hinrikus and Del Pino teaches wherein the at least one telephone network is selected from a public telephony network, voice over IP network (VoIP), cellular telephony network, a corporate telephone network and an Instant Message based telephone network as described in Claim 1. 
It would have been obvious to one of ordinary skill at the time of the invention to modify the system taught by Hinrikus with the system as taught by Del Pino to enable a user with a dual-mode handset the ability to connect to either a cellular network or a wireless local access network in order to maximize the benefit to the user [lowest cost of communication relative to quality of connection].
land-line telephone or a cellular telephone as described in Claim 1 (Note: See Hinrikus – Paragraphs [0045] and [0046]). It would have been obvious to one of ordinary skill at the time of the invention to modify the system taught by Hinrikus with the system as taught by Del Pino to enable a user with a dual-mode handset the ability to connect to either a cellular network or a wireless local access network in order to maximize the benefit to the user [lowest cost of communication relative to quality of connection].
As per Claim 6, the combination of Hinrikus and Del Pino teaches wherein the universal phone number is selected from a public telephone number, a corporate telephone number and an Instant Message user identity as described in Claim 1. (Note: When using the publicly switched telephone network it is obvious to employ a public telephone number)  
It would have been obvious to one of ordinary skill at the time of the invention to modify the system taught by Hinrikus with the system as taught by Del Pino to enable a user with a dual-mode handset the ability to connect to either a cellular network or a wireless local access network in order to maximize the benefit to the user [lowest cost of communication relative to quality of connection].

Claims 2, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinrikus et al (2008/0056208 A1) in view of Del Pino et al (2006/0079236 A1) as applied to Claim 1 above, and further in view of Tsao et al (2006/0089169 A1), Farris (6,064,653) and Konicek et al (2007/0032225 A1).
As per Claim 2, the combination of Hinrikus and Del Pino teaches the telephone according to Claim 1. Hinrikus also teaches wherein the universal phone number is associated with a universal phone number service gateway (Figure 1 – Reference 120; Page 2, Paragraph 110 and 122; Page 2, Paragraph [0045]).
The combination of Hinrikus and Del Pino does not teach wherein the universal phone number service gateway is operable to select a subscriber record based on a selected one of plural phone numbers and is further operable to select a route record based on the universal phone number associated with the selected subscriber record. However, Tsao teaches wherein the universal phone number service gateway is operable to select a subscriber record based on a selected one of plural phone numbers and is further operable to select a route record based on the universal phone number associated with the selected subscriber record (Page 2, Paragraph [0020]).
It would have been obvious to one of ordinary skill at the time of the invention to modify the system taught by Hinrikus and Del Pino with the system as taught by Tsao to provide a subscriber a single telephone number that calling parties may use to contact the subscriber in accordance with a user preference [i.e. least cost routing when multiple routing options are available] in an effort to provide significant cost savings to the subscriber.
The combination of Hinrikus, Del Pino and Tsao does not teach a route selector, and is associated with a datastore, the datastore comprising a memory and a database, the datastore further comprising a route record associated with the universal phone number and a subscriber record associated with the universal phone number. 
However, Farris teaches a route selector, and is associated with a datastore, the datastore comprising a memory and a database (Figure 2 – Reference 40; Column 8, Lines 30-45); and the datastore further comprising a route record associated with the universal phone number and a 40; Column 8, Lines 30-45).
It would have been obvious to one of ordinary skill at the time of the invention to modify the system taught by Hinrikus, Del Pino and Tsao with the system as taught by Farris to ensure that there is a redundant communication path in a circumstance where data transmission communication parameters degrade to where voice over internet protocol communication is not capable.
The combination of Hinrikus, Del Pino, Tsao and Farris does not teach the subscriber record comprising the plural phone numbers and the plural telephone systems associated therewith, wherein the route selector is operable to select the route record to route an incoming call based on the user preference using the telephone system associated with the selected one of the plural phone numbers to the single telephone associated with the universal phone number.
However, Konicek teaches the subscriber record comprising the plural phone numbers and the plural telephone systems associated therewith, wherein the route selector is operable to select the route record to route an incoming call based on the user preference using the telephone system associated with the selected one of the plural phone numbers to the single telephone associated with the universal phone number (Figure 8 – Reference 800; Page 13, Paragraph [0143]; Page 28, Paragraph [0249]).
It would have been obvious to one of ordinary skill at the time of the invention to modify the system taught by Hinrikus, Del Pino, Tsao and Farris with the system as taught by Konicek to provide mobile device users the capability of supporting the best communication mode depending on the user's current location, the availability of alternative communication devices, and user-defined preferences.

It would have been obvious to one of ordinary skill at the time of the invention to modify the system taught by Hinrikus, Del Pino, Tsao and Farris with the system as taught by Konicek to provide mobile device users the capability of supporting the best communication mode depending on the user's current location, the availability of alternative communication devices, and user-defined preferences.
As per Claim 8, the combination of Hinrikus, Del Pino, Tsao and Farris and Konicek teaches wherein the universal phone number is associated with a universal phone number service gateway, wherein in response to receiving the phone call placed to the universal phone number, the universal phone number service gateway: selects one of the plural phone numbers based on the user preference, and routes the phone call to the one of the plural telephone systems associated with the selected one of the plural telephone numbers, wherein the phone call placed to the universal phone number results in the phone call being completed to the telephone from the one of the plural telephone systems as described in Claims 1 and 2 above.
It would have been obvious to one of ordinary skill at the time of the invention to modify the system taught by Hinrikus, Del Pino, Tsao and Farris with the system as taught by Konicek to provide mobile device users the capability of supporting the best communication mode depending on the user's current location, the availability of alternative communication devices, and user-defined preferences.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brennen et al (5,329,578), Ljungstrom et al (7,184,782 B1), Schwarz (7,113,805 B1), Vander Veen (7,664,491 B2), Soto (2007/0268858 A1), Black et al (2005/0215243 A1), Annamalai (2011/0200022 A1), Lafuente et al (2008/0046580 A1), Sindhwani et al (2005/0190747 A1), Rautiloa et al (6,853,851 B1) and Hitzeman (6,760,312 B2). Each of these describes systems and methods for providing a universal phone number.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KHARYE POPE/Examiner, Art Unit 2652